DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-6, 8-10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claim 1 to recite a blood measurement panel having front and back sides wherein the front side comprises first and second series of vertical markings.  The first series of markings are calibrated for measurement of sedimented flocculated red blood cell level, and the second series of markings are calibrated for measuring blood volume.  Applicant has argued that references to Homolko et al., and Proni et al., do not meet the claim limitations as the references do not teach all the limitations of independent claim 1.  The Examiner agrees that references to Homolko et al., do not teach first and second series of vertical markings, thus, as detailed below, the references are not relied upon in rejecting the claims.  The Examiner now cites reference to Michaels et al., who teach a blood measurement indicator panel having first and second series of vertical markings.  Because reference to Michaels et al., is newly cited, the Examiner will not discuss the merits of the reference here, and will instead rely on the rejection detailed below.  
In addressing the claim language, the Examiner notes that independent claim 1 largely contains limitations that are not structural features of the claimed blood measurement indicator 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the variable Vb without indicating what Vb refers to or measures.  As such, the Examiner is unable to determine what the variable Vb represents within the formula b to be a measure of blood volume, but is unable to determine Applicant’s intent from the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaels et al., (US 2008/0179344).
For claims 1, 4, 13, and 15, Michaels et al., teach a liquid collection system comprising a panel material having front and back sides (figure 1) wherein the panel material has a first series of vertical markings (paragraph 0058, figure 1 #24), and a second series of vertical markings alongside the first set of vertical markings (paragraph 0058, figure 1 #24).  The Examiner notes that what the markings are calibrated or correlated to are not patentable features as they recite the intended use of claimed indicator panel.  With respect to claims 4 and 15, the Examiner notes that the formula recited in the claim is also not a patentable feature as the variables recited in the formula are viewed as intended use limitations.
For claim 5, Michaels et al., teach vertical markings measuring up to 20 liters (figure 1).
For claim 8, the Examiner notes that packing ratio of red blood cells is not directed to the structure of the blood indicator panel, and there is not given patentable weight.  The Examiner also notes that the red blood cells represent the material worked upon by the device (MPEP 2115), and therefore is not given patentable weight.
For claim 9, the Examiner notes that the source of the claimed red blood cells is not a structural feature of the claimed blood indicator panel, and therefore is not given patentable weight.  Additionally, the Examiner notes that the red blood cells represent the material worked upon by the device (MPEP 2115), and therefore is not patentable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaels et al., (US 2008/0179344) in view of Chiattello et al., (US 2018/0028431).
Regarding claims 6 and 10, Michaels et al., do not teach a collection device comprising a red blood cell flocculant.
Chiattello et al., teach a polymer based antimicrobial composition utilized as a coating on medical devices (paragraphs 0002, 0146, 0161) wherein the antimicrobial composition is polyDADMAC (paragraphs 0039, 0209, 0224) which is identical to the red blood cell flocculant taught by the instant specification.  Chiattello et al., teach that it is advantageous to utilize an antimicrobial composition as a coating as a means of providing an antimicrobial composition having a high kill rate, is non-toxic, and easily removed (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Michaels et al., to include polyDADMAC as an antimicrobial coating in order to provide an antimicrobial composition that has a high kill rate, is non-toxic, and is easily removed as taught by Chiattello et al.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaels et al., (US 2008/0179344) in view of Satish et al., (US 2015/0294461).
Regarding claims 12 and 14, Michaels et al., do not teach the panel comprising an alignment marking.
Satish et al., teach a method for estimating a blood component in a canister wherein the canister comprises alignment markings (paragraph 0046).  Satish et al., teach that it is advantageous to provide alignment markings as a means of providing a locking feature for the canister (paragraph 0046).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798